17 A.3d 1047 (2011)
301 Conn. 905
STATE of Connecticut
v.
Kenneth WEBSTER.
SC 18787
Supreme Court of Connecticut.
Decided May 2, 2011.
Timothy F. Costello, assistant state's attorney, in support of the petition.
Richard S. Cramer, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 127 Conn.App. 264, 13 A.3d 696 (2011), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the evidence was insufficient to sustain the defendant's conviction for sale of narcotics within 1500 feet of a school in violation of General Statutes § 21a-278a(b)?
"2. If the defendant prevails on the first claim, whether the trial court properly instructed the jury on the element of intent for the crime of sale of narcotics within 1500 feet of a school in violation of § 21a-278a(b)?"
EVELEIGH and HARPER, Js., did not participate in the consideration of or decision on this petition.